EXHIBIT 32.1 CERTIFICATION OF OFFICERS OF THE FASHION HOUSE HOLDINGS, INC. PURSUANT TO 18 USC Section1350 I, John Hanna, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (a)The quarterly report on Form 10-QSB for the period ended September 30, 2007 of The Fashion House Holdings, Inc. (the “Company”), fully complies with the requirements of Section 13(a) or 15(b) of the Securities Exchange Act of 1934; and (b)Information contained in such Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November15, 2007 By: /s/ John Hanna John Hanna Chief Executive Officer I, Michael P. Robbins, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (c)The quarterly report on Form 10-QSB for the period ended September 30, 2007 of The Fashion House Holdings, Inc. (the “Company”) fully complies with the requirements of Section 13(a) or 15(b) of the Securities Exchange Act of 1934; and (d)Information contained in such Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November15, 2007 By: /s/ Michael P. Robbins Michael P. Robbins Interim Chief Financial Officer and Principal Accounting Officer
